DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-8 and 10-15, in the reply filed on December 11, 2020 is acknowledged.
Accordingly, claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 11, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 29, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gai et al (US Pub 2017/0062759).
In re claim 1, Gai et al discloses a display substrate (i.e. 20), comprising a display area (i.e. Q1), an edge area (i.e. Q2) surrounding the display area (i.e. see at least Figure 1), a bonding adhesive (i.e. 11) at the edge area which is configured to bond the display substrate and a counter substrate (i.e. 10) with which the display substrate is to be assembled, and a support structure (i.e. 12) on the edge area and on a side of the bonding adhesive away from the display area, wherein the support structure is configured to form support between the 
	In re claim 2, Gai et al discloses wherein a gap exists between the support structure and the bonding adhesive (i.e. see at least Figure 2).
	In re claim 4, Gai et al discloses wherein a height of the support structure is less than a height of the bonding adhesive before the display substrate and the counter substrate are bonded (i.e. see at least Figure 2).
	In re claim 5, Gai et al discloses wherein the bonding adhesive comprises glass cement (i.e. see at least paragraph 0034).
	In re claim 6, Gai et al discloses wherein the display area is further provided with a spacer (i.e. see at least paragraph 0035).
	In re claim 7, Gai et al discloses wherein a material of the support structure is the same as a material of the spacer (i.e. see at least paragraph 0035).
	In re claim 12, Gai et al discloses wherein a shape of a cross section of the support structure perpendicular to an extending direction of the display substrate on which the support structure is located is a rectangle (i.e. see at least Figures 1 and 2).
	In re claim 13, Gai et al discloses wherein the counter substrate is an array substrate (i.e. see at least paragraph 0033).
	In re claim 14, Gai et al discloses wherein the display substrate is a packaging cover plate (i.e. see at least paragraph 0033).
	In re claim 15, Gai et al discloses a display device (i.e. see at least paragraph 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai et al (US Pub 2017/0062759).
In re claim 3, Gai et al discloses the claimed invention except for wherein a width of the gap is substantially equal to 30 ~ 50 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a width of the gap is substantially equal to 30 ~ 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 10, Gai et al discloses the claimed invention except for wherein a spacing between two adjacent ones of a plurality of the support structures spaced from each other is substantially equal to 5~10 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a spacing between two adjacent ones of a plurality of the support structures spaced from each other is substantially equal to 5~10 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 4, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ANTHONY HO/Primary Examiner, Art Unit 2817